Title: To James Madison from the Right Reverend James Madison, 29 October 1802
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Oct. 29h. 1802 Williamsburg
I have desired my Son James Catesby, who is passing on to Phila., to attend the medical Lectures there, to pay his Respects to you, if Circumstances should permit him to spend a Day in Washington. His excessive Diffidence gives him a very awkward Demeanor; but he does not want an usual Portion of Understanding.
A Paragraph in Davis’s Paper of the 27h. Inst has just been shewn to me, in which it is asserted, that I had declared Mr. Jefferson had deceived me, with Re[s]pect to the Money sent to Callendar. The known Character of certain Papers might, perhaps, assure me that this assertion would be ranked among the thousand villainous Falsities, with which they abound. But, neither Respect for myself, nor the sincere Regard which I have for Mr Jefferson, will permit me to let the assertion pass uncontradicted. I will therefore, beg the Favour of you, whenever an opportunity offers, to mention to the President, that the whole Story is an abominable Falsity, that it has not even the Shadow of Foundation; & that his Letter to the Miscreant, instead of making upon me the Impression alledged, appeared perfectly coincident with the Information I recd. from him. It is true, I have mentioned, upon several Occasions, the Fact relative to the Money, as stated by Mr Jefferson; but always to prove, from the Fact, that the Money was extorted by the miserable Situation, in which Callendar described both himself & Family, to be involved.
How far is this intolerable Abuse of the first Magistrate of a Nation to be carried? Doth not the Dignity of the Nation require, that such unprincipled Licentiousness should be arrested? Hath the World ever produced an Instance of such indecent, such debasing Calumnies? The Pr. may find it difficult to decide between his Ideas of the Liberty of the Press, & what his own Feelings may require; but I would not suffer the Nation to be insulted, in my Person. There cannot be a real Friend to Republicanism, who is not indignant at the Situation to which he sees the cheif Magistrate reduced. Shall we leave public opinion to correct the Evil? Public opinion will become debauched by those base Calumnies, by the continued Insults which the Magistracy of our Country receives, & by the perpetual Contempt which is cast upon republican Principles. What then is to be done? Put the Law, which each State has already enacted to defend the dearest Right of every Individual, into Effect; & that, without Delay. This is my Idea; the Preservation of republican Principles, & of good Morals; Respect for legitimate Government; & above all, the Dignity, the Honour, & the Glory of the Nation, appear to me, at this Crisis, to demand such a Decision. I know the Superiority of your Judgment in these Matters; but I confess, I have seldom felt, tho’ it is not often that I see those Papers, more Indignation on Acct. of their base Scurrility, both as a Citizen of America, & as a Friend to the present Administration.
Present, if you please, my best Regards to Mrs. Madison & believe me to be, D Sir, Yr. Affe Friend
J Madison

It has been said, Genl Dearborn intends to send his Son to our College; if so, the sooner the better on Acct. of the Classes, which he wd. join. We are filling more rapidly than I expected.
 

   
   RC (DLC). Docketed by JM.



   
   James Catesby Madison (1782–ca. 1844) became a farmer in Roanoke County, Virginia. In 1837 he had to sell all his real estate there for the benefit of his creditors (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 5:139).



   
   James Thomson Callender had begun his campaign of vilification against Jefferson in the Richmond Recorder in the summer of 1802, revealing Jefferson’s financial contributions to him before the 1800 election campaign. Federalist editor Augustine Davis reported in the Richmond Va. Gazette on 27 Oct. 1802: “Bishop Madison, upon the first information given to the public by Callender, of his having received money from Mr. Jefferson towards the publication of the Prospect before Us, posted away to Monticello to receive from the President himself the true particulars of that strange transaction. Mr. Jefferson with his usual coolness assured him that compassion for a miserable object, alone induced him to an act of charity.… The Bishop swallowed as gospel the assertions of the Monticellian sage, and took the utmost pains to circulate in the upper country where he was travelling, what he believed to be the real matter of fact.” Davis added that when Bishop Madison read the evidence as printed, “he is reported to have dropped the paper in a fit of astonished despair, exclaiming at the same moment, ‘is it possible Jefferson could have been guilty of such conduct?’” (Merrill D. Peterson, Thomas Jefferson and the New Nation: A Biography [New York, 1970], pp. 706–7; Cunningham, Jeffersonian Republicans in Power, pp. 252–53).



   
   Henry Alexander Scammel Dearborn (1783–1851), Henry Dearborn’s older son, attended Williams College and graduated from the College of William and Mary in 1803 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 3:488 n. 4).


